DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-8 and species of Figure 2 in the reply filed on 2/24/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2020, 2/26/2021, and 3/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “an attracting portion arranged between the first electrode and the second electrode, the attracting portion attracting conductive particles smaller than a gap between the first electrode and the second electrode” however, paragraph 0044, relative to Figure 2, disclose that “the attracting portion 10 is made of an insulating non-magnetic material, for example, a resin.” As described by the specification, the “attracting portion” cannot attract any conductive particle, and thus contains subject matter that was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 2-8 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-8 are too rejected in view of said dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a short circuit preventing portion for preventing a large-diameter conductive piece from causing a short circuit between the first electrode and the second electrode,” and specifically that “the large-diameter conductive piece having a larger dimension than the gap between the first electrode and the second electrode.” However, the “large-diameter conductive piece” is not apart of the claimed sensor, it is an item that the sensor may interact with while performing its respective sensing duties, therefore the limitation in view of the claimed sensor is considered indefinite as it fails to particularly point out and distinctly claim the subject matter which the inventor(s) regard as the invention.
Claims 2-8 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-8 are too rejected in view of said dependency. 
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the magnet (item 7, figure 2) performs the attraction of the conductive particles smaller than a gap between the first electrode and the second electrode to cause a change in electrical resistance between the first electrode and the second electrode as taught in paragraph 0040 of the applicant’s specification which states: “The sensor 5 uses a magnet to gather the conductive substance 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiriyama et al. (US 2018/275083 A1), herein referred to as Kiriyama.
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1, Kiriyama discloses a sensor (item 40e, figure 7a-7e, in view of item 40a, figure 3a-3e) (para. 0084) comprising: 
	a first electrode (item 406a, figure 3a-3e) (para. 0045); 
	a second electrode (item 402a, figure 3a-3e) (para. 0045); 
	an attracting portion (the gap G.sub.A, figure 3a-3e) arranged between the first electrode (item 406a, figure 3a-3e) and the second electrode (item 402a, figure 3a-3e) (para. 0049) (gap G.sub.A is interposed between the electrodes and is being considered the attracting portion by the examiner), the attracting portion (the gap G.sub.A, figure 3a-3e) attracting conductive particles (para. 0043; 0055) smaller than a gap (in order for the conductive particles of the abrasion powder to be attracted onto the gap G.sub.A as taught in para. 0043 and 0055, the particles must be smaller than the gap) between the first electrode (item 406a, figure 3a-3e) and the second electrode (item 402a, figure 3a-3e) to cause a change in electrical resistance between the first electrode (item 406a, figure 3a-3e) and the second electrode (item 402a, figure 3a-3e) (para. 0043; 0051); and 
	a short circuit preventing portion (item 412e, figure 7a-7e) for preventing a large-diameter conductive piece from causing a short circuit (when foreign matter having a large particle diameter is attracted onto the gap G.sub.A, a short circuit occurs – para. 0081; thus, the mesh 412e acts to prevent a short circuit from occurring by preventing a cutting chip or abrasion powder from being attracted onto the gap G.sub.A – para. 0085) between the first electrode (item 406a, figure 3a-3e) and the second electrode (item 402a, figure 3a-3e), the large-diameter conductive piece having a larger dimension than the gap between the first electrode (item 406a, figure 3a-3e) and the second electrode (item 402a, figure 3a-3e) (the mesh 412e acts to prevent a short circuit from occurring by preventing a cutting chip or abrasion powder having a particle size larger than the mesh from being attracted onto the gap G.sub.A – para. 0085).
Regarding Claim 2, Kiriyama discloses the sensor of claim 1, comprising a sensing unit (“sensor driving circuit” - not shown) for sensing the change in electrical resistance between the first electrode (item 406a, figure 3a-3e) and the second electrode (item 402a, figure 3a-3e) (para. 0051).
Regarding Claim 3, Kiriyama discloses the sensor of claim 1, wherein the short circuit preventing portion (item 412e, figure 7a-7e) is a protrusion having an insulation property (the mesh protrudes from electrode 406a, figure 7a-7e and acts to filter conductive particles so as to not cause a short circuit, therefore the mesh is considered to have a insulative property), and the protrusion is provided on at least one of the first electrode and the second electrode (the mesh protrudes from electrode 402a and 406a; see figure 7d).
Regarding Claim 4, Kiriyama discloses the sensor of claim 1, wherein the short circuit preventing portion is a protrusion provided on the attracting portion (the mesh 412e protrudes from the gap G.sub.A; see figure 7a-7e).
Regarding Claim 6, Kiriyama discloses the sensor of claim 4, wherein the short circuit preventing portion (item 412e, figure 7a-7e) and the attracting portion (the gap G.sub.A, figure 3a-3e; 7a-7e) are separate members (as shown in the figures with respect to figures 3a-3e and 7a-7e).
Regarding Claim 7, Kiriyama discloses the sensor of claim 1, wherein the short circuit preventing portion (item 412e, figure 7a-7e) has an insulation property (the mesh protrudes from electrode 406a, figure 7a-7e and acts to filter conductive particles so as to not cause a short circuit, therefore the mesh is considered to have an insulative property),
Regarding Claim 8, Kiriyama discloses the sensor of claim 1, wherein the short circuit preventing portion (item 412e, figure 7a-7e) is a wire extending along a direction intersecting with a direction in which the first electrode (item 406a, figure 3a-3e) and the second electrode (item 402a, figure 3a-3e) face each other (the mesh considered to teach a wire extending along a direction intersecting with a direction in which the first and second electrode face each other because mesh is made using wires that cross one another to form the small holes used to filter out any large conductive particles).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect sensing devices comprising circuitry for preventing conductive/foreign matter from causing a short circuit between the electrodes of the sensing device.
No prior art rejection is being provided for Claim 5, as the references cited on PTO-892 form fail to disclose the sensor of claim 4, wherein the short circuit preventing portion and the attracting portion form a one-piece structure. However, Claim 5 depends upon that of Claim 1 which has been rejected under 35 U.S.C. 112(a) and therefore Claim 5 is not considered allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858